Name: COMMISSION REGULATION (EC) No 2141/95 of 7 September 1995 on the issue of import licences for garlic originating in China
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  Asia and Oceania;  plant product
 Date Published: nan

 8 . 9 . 95 I EN I Official Journal of the European Communities No L 214/29 COMMISSION REGULATION (EC) No 2141/95 of 7 September 1995 on the issue of import licences for garlic originating in China of the maximum monthly quantity for September 1995 ; whereas it is therefore necessary to determine to what extent import licences may be issued in response to these applications ; whereas the issue of licences in response to these applications ; whereas the issue of licences in response to applications lodged after 5 September 1995 and before 5 October 1995 should be refused, HAS ADOPTED THIS REGULATION : Article 1 Import licences applied for under Article 1 of Regulation (EEC) No 1859/93 at 5 September 1995 for garlic falling within CN code 0703 20 00 originating in China shall be issued for 0,37889 % of the quantity applied for, having regard to the information available to the Commission on 6 September 1995. For the abovementioned products applications for import licences lodged after 5 September 1995 and before 5 October 1995 shall be refused . Article 2 This Regulation shall enter into force on 8 September 1995. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EC) No 1363/95 (2), Having regard to Council Regulation (EC) No 1153/95 of 22 May 1995 concerning a protective measure applicable to imports of garlic from China (3), and in particular Article 1 (3) thereof, Whereas pursuant to Commission Regulation (EEC) No 1859/93 (4), as amended by Regulation (EC) No 1 662/94 (*), the release for free circulation in the Commu ­ nity of garlic imported from third countries is subject to presentation of an import licence ; Whereas Article 1 ( 1 ) of Commission Regulation (EC) No 1153/95, restricts the issue of import licences for garlic originating in China to a maximum monthly quantity in the case of applications lodged from 1 June 1995 to 31 May 1996 ; Whereas, given the criteria laid down in Article 1 (2) of that Regulation and the import licences already issued, the quantity applied for at 5 September 1995 is in excess This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 September 1995 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 118 , 20 . 5. 1972, p. 1 . (2) OJ No L 132, 16. 6. 1995, p. 8 . (3) OJ No L 116, 23. 5. 1995, p. 23. (4) OJ No L 170, 13 . 7. 1993, p. 10. 0 OI No L 176, 9 . 7. 1994, p. 1 .